Order entered December 21, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00624-CR
                                      No. 05-16-00625-CR

                       JAMAL DESMOND MCCLENTON, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                     Trial Court Cause Nos. F11-26246-I & F16-75306-I

                                           ORDER
        The Court REINSTATES these appeals.

        On December 7, 2016, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the December 9, 2016 findings that: (1)

appellant desires to pursue the appeals; (2) appellant is indigent and represented by court-

appointed counsel Lawrence Mitchell; (3) counsel’s explanation for the delay in filing

appellant’s brief is due to medical reasons; and (4) counsel requests an additional thirty days to

file the brief.

        We ORDER appellant to file his brief within THIRTY DAYS of the date of this order.

                                                      /s/   ADA BROWN
                                                            JUSTICE